DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Detection unit, notification unit, reaction detection unit, control unit in claims 1-3,5-7 as described in pages 22-24 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US 20170139418 A1) in view of Huber (US 20200398743 A1).
Claim 1. Hiramatsu teaches an autonomous work machine comprising: 
a detection unit configured to detect a person present in an advancing direction of an own apparatus
([0059] The obstacle sensor 41 detects whether an obstacle such as a person or an object exists in a predetermined detection range K before the autonomously traveling work vehicle 1 or not.
[0094] person detection sensor 70); and
a notification unit configured to provide a first notification to the detected person
([0095] At the time of working while traveling autonomously in the field H which is the set work area, when the person detection sensor 70 detects a person in a first range E1 (FIG. 4), the control device 30 gives first alarm sound by the speaker 51 and gives display by the display means 49 and the display 113 and simultaneously stop the traveling.). 
Hiramatsu further teaches the process of providing different notifications based on the proximal distance of the person with respect to the vehicle ([0098]-[0099]) but does not specifically disclose
a reaction detection unit configured to detect a reaction of the person when the first notification is provided; and  a control unit configured to determine whether or not a notification from the notification unit is continued on the basis of the detected reaction, and select a second notification different from the first notification on the basis of the detected reaction and cause the notification unit to provide the second notification in a case where it is determined that the notification is continued.

However, Huber teaches an autonomous vehicle having a reaction detection unit configured to detect a reaction of the person when the first notification is provided and  a control unit configured to determine whether or not a notification from the notification unit is continued on the basis of the detected reaction, and select a second notification different from the first notification on the basis of the detected reaction and cause the notification unit to provide the second notification in a case where it is determined that the notification is continued
([0070] At block 310, machine learning unit 109 may select zero or more modes of notification and may communicate the selected mode(s) to notification controller 114. In turn, notification controller may engage visual notification operating unit 106, for example, to project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle and to indicate a safe distance in accordance with an exemplary embodiment. In this case the visual alert may turn to red (based on the decision of the machine learning unit 109). If the notification proves to be ineffective and if the notification controller 114 calculates that the pedestrian and vehicle 200 are still on a collision course, the machine learning unit 109 may warn audibly next, using audio speaker or buzzer system 120.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a reaction detection unit and the notification unit as taught by Huber within the system of Hiramatsu for the purpose of enhancing the system to provide an additional notice to the person when the first notification is ineffective.

Claim 2. Hiramatsu and Huber teach the autonomous work machine according to claim 1, wherein, in a case where it is determined that the notification is continued, the control unit selects the second notification with a notification level different from a notification level of the first notification on the basis of the detected reaction, and causes the notification unit to provide the second notification
(Huber [0070] If the notification proves to be ineffective and if the notification controller 114 calculates that the pedestrian and vehicle 200 are still on a collision course, the machine learning unit 109 may warn audibly next, using audio speaker or buzzer system 120.).

Claim 3. Hiramatsu and Huber teach the autonomous work machine according to claim 1, wherein the notification is provided by using at least one of an interaction that acts on human vision, an interaction that acts on human hearing, an interaction that acts on the human tactile sense, and an interaction that acts on the human sense of smell 
(Huber [0070] for example, to project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle and to indicate a safe distance in accordance with an exemplary embodiment. In this case the visual alert may turn to red (based on the decision of the machine learning unit 109). If the notification proves to be ineffective and if the notification controller 114 calculates that the pedestrian and vehicle 200 are still on a collision course, the machine learning unit 109 may warn audibly next, using audio speaker or buzzer system 120.).


Claim 4. Hiramatsu and Huber teach the autonomous work machine according to claim 3,
wherein the interaction that acts on human vision is performed by using an action of the own apparatus
(Huber [0070] for example, to project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle and to indicate a safe distance in accordance with an exemplary embodiment. In this case the visual alert may turn to red (based on the decision of the machine learning unit 109).).

Claim 5. Hiramatsu and Huber teach the autonomous work machine according to claim 1,
wherein the reaction detection unit detects a reaction of the person when the second notification is provided, and wherein the control unit compares a reaction of the person when the first notification is provided with a reaction of the person when the second notification is provided, selects an interaction in which the reaction is favorable, and provides a third notification
([0088] notification controller 114 may ask the machine learning unit 109 to select a particular notification mode. In the illustrated example, the machine learning unit 109 selects a visual notification in a form of spotlight 214 
[0089] In the illustrated example, the machine learning unit 109 selects a visual notification in a form of spotlight 214 projected by the spotlight digital projector 204 (shown in FIG. 2A).]
[0090] notification controller 114 may ask again the machine learning unit 109 to select a particular notification mode. In this case, the machine learning unit 109 selects another type of visual notification in a form of the danger zone image 509 projected by spotlight digital projector 204 (shown in FIG. 2A).
[0092] notification controller 114 may ask the machine learning unit 109 to select a particular notification mode. In this case, the machine learning unit 109 selects an audible notification 518 rendered by the audio speaker or buzzer system 120 (shown in FIG. 1)).

Claim 6. Hiramatsu and Huber teach the autonomous work machine according to claim 1,
wherein, when a plurality of persons are detected in the advancing direction, the reaction detection unit detects respective reactions of the plurality of detected persons, and
wherein the control unit selects the second notification on the basis of the detected reactions of the plurality of persons in a case where the detected reactions of the plurality of persons are the same as each other, and selects the second notification on the basis of a strongest reaction among the detected reactions of the plurality of persons in a case where the detected reactions of the plurality of persons are different from each other
([0088] notification controller 114 may ask the machine learning unit 109 to select a particular notification mode. In the illustrated example, the machine learning unit 109 selects a visual notification in a form of spotlight 214 
[0089] In the illustrated example, the machine learning unit 109 selects a visual notification in a form of spotlight 214 projected by the spotlight digital projector 204 (shown in FIG. 2A).]
[0090] notification controller 114 may ask again the machine learning unit 109 to select a particular notification mode. In this case, the machine learning unit 109 selects another type of visual notification in a form of the danger zone image 509 projected by spotlight digital projector 204 (shown in FIG. 2A).
[0092] notification controller 114 may ask the machine learning unit 109 to select a particular notification mode. In this case, the machine learning unit 109 selects an audible notification 518 rendered by the audio speaker or buzzer system 120 (shown in FIG. 1))..

Claim 7. Hiramatsu teaches an autonomous work setting method comprising: 
causing a detection unit to detect a person present in an advancing direction of an own apparatus
([0059] The obstacle sensor 41 detects whether an obstacle such as a person or an object exists in a predetermined detection range K before the autonomously traveling work vehicle 1 or not.
[0094] person detection sensor 70); and
causing a notification unit to provide a first notification to the detected person
([0095] At the time of working while traveling autonomously in the field H which is the set work area, when the person detection sensor 70 detects a person in a first range E1 (FIG. 4), the control device 30 gives first alarm sound by the speaker 51 and gives display by the display means 49 and the display 113 and simultaneously stop the traveling.).
Hiramatsu further teaches the process of providing different notifications based on the proximal distance of the person with respect to the vehicle ([0098]-[0099]) but does not specifically disclose
However, Huber teaches the process of causing a reaction detection unit to detect a reaction of the person when the first notification is provided; and 
causing a control unit to determine whether or not a notification from the notification unit is continued on the basis of the detected reaction, and 
select a second notification different from the first notification on the basis of the detected reaction and cause the notification unit to provide the second notification in a case where it is determined that the notification is continued
([0070] At block 310, machine learning unit 109 may select zero or more modes of notification and may communicate the selected mode(s) to notification controller 114. In turn, notification controller may engage visual notification operating unit 106, for example, to project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle and to indicate a safe distance in accordance with an exemplary embodiment. In this case the visual alert may turn to red (based on the decision of the machine learning unit 109). If the notification proves to be ineffective and if the notification controller 114 calculates that the pedestrian and vehicle 200 are still on a collision course, the machine learning unit 109 may warn audibly next, using audio speaker or buzzer system 120.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a reaction detection unit and the notification unit as taught by Huber within the system of Hiramatsu for the purpose of enhancing the system to provide an additional notice to the person when the first notification is ineffective.

Claim 8. Hiramatsu teaches a computer-readable non-transitory storage medium storing a program causing a computer to execute: 
detecting a person present in an advancing direction of an own apparatus
([0059] The obstacle sensor 41 detects whether an obstacle such as a person or an object exists in a predetermined detection range K before the autonomously traveling work vehicle 1 or not.
[0094] person detection sensor 70); and 
providing a first notification to the detected person
([0095] At the time of working while traveling autonomously in the field H which is the set work area, when the person detection sensor 70 detects a person in a first range E1 (FIG. 4), the control device 30 gives first alarm sound by the speaker 51 and gives display by the display means 49 and the display 113 and simultaneously stop the traveling.).
Hiramatsu further teaches the process of providing different notifications based on the proximal distance of the person with respect to the vehicle ([0098]-[0099]) but does not specifically disclose
detecting a reaction of the person when the first notification is provided; 
determining whether or not a notification is continued on the basis of the detected reaction; and 
selecting a second notification different from the first notification on the basis of the detected reaction and providing the second notification in a case where it is determined that the notification is continued.
However, Huber teaches the process of detecting a reaction of the person when the first notification is provided; determining whether or not a notification is continued on the basis of the detected reaction; and selecting a second notification different from the first notification on the basis of the detected reaction and providing the second notification in a case where it is determined that the notification is continued
([0070] At block 310, machine learning unit 109 may select zero or more modes of notification and may communicate the selected mode(s) to notification controller 114. In turn, notification controller may engage visual notification operating unit 106, for example, to project spotlight 214 (as shown in FIG. 2B) using spotlight digital projector 204 to notify a pedestrian (like pedestrian 216 in FIG. 2B) of potential collision with the vehicle and to indicate a safe distance in accordance with an exemplary embodiment. In this case the visual alert may turn to red (based on the decision of the machine learning unit 109). If the notification proves to be ineffective and if the notification controller 114 calculates that the pedestrian and vehicle 200 are still on a collision course, the machine learning unit 109 may warn audibly next, using audio speaker or buzzer system 120.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a reaction process and the notification process as taught by Huber within the system of Hiramatsu for the purpose of enhancing the system to provide an additional notice to the person when the first notification is ineffective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689